Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 – 7, 10 – 20 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.
This action is in response to the communication filed on 4/13/22.
All objections and rejections not set forth below have been withdrawn.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 7 and 10 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, regarding claims 1, 12, and 17, the recitations of “a multi-directional antenna configured to persistently and continuously gather radio frequency and network data to identify locations of access points during mobile operation of the mobile wireless scanning system” has not been clearly and adequately described within the specification.  Specifically, the applicant’s specification fails to disclose any particular “configuration” of an antenna, such that the antenna persistently and continuously gathers radio frequency and network data to identify locations of access points during mobile operation of the mobile wireless scanning system.  
The examiner notes that an antenna is simply a transducer that detects radio frequencies.  However, the persistent and continuous gathering of radio frequencies and network data to identify access point locations is disclosed by the applicant’s original disclosure as functions or “configurations” performed by processors and software separate and distinct from the antenna.
   
Dependent claims are rejected by virtue of dependency.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, the term “return-to-base update” renders the scope of the claims indefinite.  Specifically, it is not a standard term within the art, and the applicant fails to provide a clear and concrete definition to this term.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10 – 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Achlioptas et al. (Achlioptas), US 2008/0004037 A1 in view of Morgan et al. (Morgan), US 10,080,208 B2.

	Regarding claim 1, Achlioptas discloses:
	A computer-implemented method, comprising (e.g. Achlioptas, Abstract): 
	receiving, by a mobile wireless scanning system (e.g. Achlioptas, fig. 2:102; par. 2, 27, 31 – herein a mobile system, e.g. mobile device and/or vehicle equipped with scanning computers), signals transmitted by access points within one or more mobile telecommunications networks within range of the mobile wireless scanning system … (e.g. Achlioptas, par. 2, 5). 
Achlioptas discloses a wireless scanning device for detecting access points.  However, Achlioptas does not appear to explicitly state that the wireless scanning device comprises a multi-directional antenna.  
However, Morgan also discloses a wireless scanning device for detecting access points (e.g. Morgan, fig. 1:101).  Furthermore, Morgan teaches that such wireless scanning devices comprise multi-directional antennas for receiving wireless signals from surrounding access points (e.g. Morgan, fig. 6; 3:23-25).    
It would have been obvious to one of ordinary skill in the art to recognize that wireless scanners comprise antennas for receiving signals from multiple directions, as taught by Morgan, within the teachings of the wireless scanner of Achlioptas.  This would have been obvious because one of ordinary skill in the art would have been motivated by practical need to have a means for receiving radio frequencies surrounding the wireless scanning device (e.g. Morgan, fig. 6).  
Thus, the combination enables:
detecting, by the mobile wireless scanning system using the signals received using the multi-directional antenna, a presence of the access points (e.g. Achlioptas, par. 5; Morgan, fig. 4, 6).
Achlioptas discloses a wireless scanning device for detecting access points.  However, Achlioptas does not appear to explicitly state that the wireless scanning device can determine the location of wireless access points using a combination of GPS technology and triangulation, and furthermore log or record the locations of the access points.  
However, Morgan also discloses a wireless scanning device for detecting access points (e.g. Morgan, fig. 1:101, 103).  Furthermore, Morgan teaches that effective wireless scanning devices should be configured to use GPS and triangulation to identify the locations of detected access points (e.g. Morgan, Abstract; 7:66-8:3; 8:43-56; 8:57-66; 9:64-10:5) and to log or record the detected signaling information and locations of the access points (e.g. Morgan, Abstract; fig. 3:301).  
It would have been obvious to one of ordinary skill in the art to recognize the GPS, triangulation, and logging teachings of Morgan within the wireless scanner of Achlioptas.  This would have been obvious because one of ordinary skill in the art would have been motivated by the teaching that the discovery and logging of new access points is improved using the gps and triangulation abilities of wireless scanning device (e.g. Morgan, Abstract; 4:40-62).
Thus, the combination enables:
determining, by the mobile wireless scanning system using the signals transmitted by the access points, including using global position system (GPS) technologies to identify different GPS locations of the mobile wireless scanning system at which two or more signals are received over time from a same access point and performing triangulation using the different GPS locations to determine the locations of the access points (e.g. Achlioptas, Abstract, par. 29, 31, 37, 44 – herein mobiles system can associate signal data with location data; e.g. Morgan, Abstract; 7:66-8:3; 8:43-56; 8:57-66; 9:64-10:5); 
logging, by the mobile wireless scanning system, the locations of the access points (e.g. Morgan, Abstract; fig. 3:301); 
and providing, by the mobile wireless scanning system to a receiving client (e.g. Achlioptas, fig. 2:108,206), location and identifying information for the access points (e.g. Achlioptas, par. 28, 29, 31).

Regarding claim 5, the combination enables:
wherein the mobile wireless scanning system is a vehicle-integrated enterprise wireless scanning system (e.g. Achlioptas, par. 1, 2, 31).

Regarding claim 6, the combination enables:
wherein the mobile wireless scanning system is installed on a mobile vehicle (e.g. Achlioptas, par. 1, 2, 31).

Regarding claim 10, the combination enables:
wherein providing the location and identifying information for the access points to the receiving client includes transmitting pertinent data in a real-time update to an Internet-facing web services interface capable of receiving the location and identifying information in one or more of JavaScript Object Notation (JSON) and Extensible Markup Language (XML) format for logging on centralized systems (e.g. Achlioptas, par. 35, 36 – continuously, periodically, or on request transmission to any form of memory).  

Regarding claim 11, the combination enables:
wherein providing the location and identifying information for the access points to the receiving client includes providing a return-to-base update including uploading complete datasets through applications at the receiving client (e.g. Achlioptas, par. 30 – 32)  

Regarding claims 12, 16, and 17, they are medium and system claims essentially corresponding to the above and they are rejected for, at least, the same reasons.
Furthermore, because the combination discloses media, instructions, and processors (e.g. Achlioptas, fig. 15).


Claims 2 – 4, 7, 13 – 15, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Achlioptas et al. (Achlioptas), US 2008/0004037 A1 in view of Morgan et al. (Morgan), US 10,080,208 B2, in view of Wright, “Auditing and Security with Wireless Technologies – Chapter 12”.

Regarding claim 2, Achlioptas discloses a wireless scanning device for detecting access points.  Furthermore, he teaches that access points may be the result of malicious users.  However, Achlioptas does not appear to explicitly state using the wireless scanning device to detect rogue or otherwise insecure access points, and the scanning of traffic on specific radio frequencies. 

However, Wright also discloses a wireless scanning device for detecting access points (e.g. Wright, pg. 301, e.g. wardriving NICs and WLAN traffic analyzers).  Furthermore, Wright teaches that effective wireless scanning devices should be able to identify rogue or insecure access points (e.g. Wright, pg. 300, Introduction – misconfigured and compromised access points; pg. 301 – wardriving to identify unsecured access points; pg. 302 – identifying signal leakage and rogue APs) and be able to scan for traffic on specific radio frequencies (e.g. Wright, pg. 301, 302, wireless scanner should be able to scan selected channels and frequencies for specific traffic).  
It would have been obvious to one of ordinary skill in the art to recognize the wireless scanner teachings of Wright within the wireless scanner of Achlioptas.  This would have been obvious because one of ordinary skill in the art would have been motivated by the teaching that an effective wireless scanner comprises such abilities to securely pinpoint rogue APs and enable user of wireless scanners to efficiently perform site surveys (e.g. Wright, pg. 301, 302, 304).
Thus, the combination enables:
wherein detecting the presence of the access points comprises: detecting insecure wireless fidelity (WiFi) devices and WiFi hotspots (e.g. Wright, pg. 300, Introduction – misconfigured and compromised access points; pg. 301 – wardriving to identify unsecured access points; pg. 302 – identifying signal leakage and rogue APs); detecting traffic on specific radio frequency (RF) frequencies (e.g. Wright, pg. 301, 302, wireless scanner should be able to scan selected channels and frequencies for specific traffic) and detecting rogue cell tower deployments (e.g. Achlioptas, par. 27, 33; e.g. Wright, pg. 300, Introduction – misconfigured and compromised access points; pg. 301).

Regarding claim 3, the combination enables:
wherein detecting traffic on specific RF frequencies includes detecting and capturing: i) insecure RF transmissions on radio communication channels, ii) illicit transmissions, and iii) incorrectly-configured Internet of Things (IoT) devices leaking data on specific RF channels (e.g. Wright, pg. 300, 301, 302, 313, 315).  Herein, the combination discloses the detection of misconfigured internet connect devices, transmissions from rogue or otherwise insecure internet connected devices, and the impermissible leakage of data transmissions from internet connected devices.


Regarding claim 4, the combination enables:
wherein detecting rogue cell tower deployments includes detecting cell towers that are capable of performing localized attacks on the one or more mobile telecommunications networks (e.g. Achlioptas, par. 27, 33; e.g. Wright, pg. 302, 303).

Regarding claim 7, the combination enables:
wherein logging the locations of the access points further includes logging the type of each access point (e.g. Achlioptas, par. 2; Wright, pg. 303, 304, 309).

Regarding claims 13 – 15 and 18 – 20, they are medium and system claims essentially corresponding to the above and they are rejected for, at least, the same reasons.
Furthermore, because the combination discloses media, instructions, and processors (e.g. Achlioptas, fig. 15).

Response to Arguments

Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Notice of References Cited.	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495